SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2017 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In July 2017: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 10,438,917 0.0664 0.0664 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common Direct with the Company Conversion in ADRs 28 19,304 0.00 0.00 Shares Common Direct with the Company Conversion in ADRs 31 24,157 0.00 0.00 Total Conversion ADRs (Out) Shares Common Direct with the Company Exerc Options 03 46,000 3.120960 143,564.16 Shares Common Direct with the Company Exerc Options 11 30,125 9.359600 281,957.95 Shares Common Direct with the Company Exerc Options 11 25,385 11.972000 303,909.22 Shares Common Direct with the Company Exerc Options 31 212,039 2.462738 522,196.63 Shares Common Direct with the Company Exerc Options 31 59,750 1.296480 77,464.68 Shares Common Direct with the Company Exerc Options 31 38,080 11.972000 455,893.76 Total Sell Shares Common Direct with the Company Plan of Shares Acquisition 03 7,854 18.28 143,571.12 Shares Common Direct with the Company Plan of Shares Acquisition 07 4,477 18.02 80,675.54 Shares Common Direct with the Company Plan of Shares Acquisition 11 31,635 18.52 585,880.20 Shares Common Direct with the Company Plan of Shares Acquisition 31 23,807 19.15 455,904.05 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 10,051,850 0.0640 0.0640 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In July 2017: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price USD Volume (USD) ADR (*) Common Direct with the Company Conversion in ADRs 28 19,304 0.0000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 31 24,157 0.0000 0.00 Total Conversion ADRs (In) ADR (*) Common Direct with the Company Plan of Shares Acquisition 28 136,416 6.05 825,316.00 ADR (*) Common Direct with the Company Plan of Shares Acquisition 31 9,193 6.08 55,894.60 Total Buy ADR (*) Common Direct with the Company Exerc Options 28 155,720 5.300 825,316.00 ADR (*) Common Direct with the Company Exerc Options 31 33,350 1.676 55,894.60 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . (*) Each ADR is equivalent to 1 (one) share. INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In July 2017: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Subsidiary Name: Ambev Luxembourg S.À.R.L. Qualification: Position – Total Return Swap Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day (*) Quantity (**) Price USD Volume (USD) Swap Swap referenced in Shares N/A Total Return Swap Conclusion 31 1,775,000 19.1999 34,079,822.50 Total operation Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . (*) In accordance with the Circular Letter/CVM/SEP/Nº07/2017, date information of the total return swap conclusion and not the date of the financial settlement of the transaction. (**) The reported quantity is not actually related to a purchase or sale, but an economic exposure arising from the conclusion of a swap agreement on a consolidated basis, in accordance with the Circular Letter/CVM/SEP/Nº07/2017. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 10, 2017 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
